Order issued January 15, 2013




                                        In The
                                   Court of Appeals
                                       For The
                                First District of Texas

                                  NO. 01-11-00957-CV

                         MARK H. PINE, Appellant
                                  V.
                      CATHERINE DEBLIEUX, Appellee

                         On Appeal from County Court
                              Brazoria County, Texas
                        Trial Court Cause No. PR030352A

                                         AND


                                  NO. 01-13-00008-CV

                        JENNIFER PINE, Appellant
                                  V.
                      CATHERINE DEBLIEUX, Appellee

                 On Appeal from Co Ct at Law No 4 & Probate
                           Brazoria County, Texas
                      Trial Court Cause No. PR030352
                                           ORDER

       After a review of the record and briefs filed in Appeal No. 01-11-00957-CV, the

Court determined that the notice of appeal of the judgment entered in trial court cause no.

PR030352 on September 23, 2011, filed by Jennifer Pine on January 4, 2012 was

inadvertently opened in on Appeal No. 01-11-00957-CV. 1 On January 8, 2013, the court

opened Appeal No. 01-13-00008-CV for the appeal filed by Jennifer Pine of the

judgment entered in trial court cause no. PR030352.

       It is therefore ORDERED that the following filings are transferred from Appeal

No. 01-11-00957-CV to Appeal No. 01-13-00008-CV: (1) clerk’s record filed on

February 29, 2012, (2) clerk’s record filed on March 13, 2012, (3) clerk’s record filed on

March 26, 2012, (4) brief of Appellant Jennifer Pine filed June 20, 2012, (5) brief of

Appellee Catherine Deblieux filed on August 17, 2012, and (6) reply brief of Appellant

Jennifer Pine filed September 18, 2012.



                                                            /s/ Sherry Radack
                                                            Chief Justice Sherry Radack
                                                            Acting Individually




1
  Appeal No. 01-11-00957-CV pertains to Mark H. Pine’s appeal of an order severed from trial court
cause no. PR030352 into trial court cause no. PR030352A. Mark H. Pine’s notice of appeal did not
specify the severed trial court cause number.
                                                2